[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff claims certain sums are due him from the CT Page 2367 defendant, all arising out of an oral lease and business agreement between the parties in 1990.
The parties agree that there was such an agreement, though the precise terms vary with the teller.
Thus, the Court is left to decide this matter of the basis of credibility. While the defendant argues that the plaintiff has lied and has been deceptive in his claims, the Court finds him to be candid and honest, and feels his explanations are reasonable under all the circumstances.
As for the defendant, his inability to produce any
documentation to support his claim of payment in full is suspect. While it is true that suit was not brought for almost three years after the parties terminated their relationship, one would expect business records to be retained, if only for protection in disputes with taxing authorities. The defendant had no recollections of even the bank he used for the business.
Judgment may enter for the plaintiff to recover of the defendant the sum of $2,910.00, on these items:
    $1,000 rent for September  October 1990 — $2,000. Insurance premiums advanced              —    585. Proceeds of sale of car                  —    325. ------- $2,910.
Anthony V. DeMayo State Trial Referee